DETAILED ACTION
This action is in reply to papers filed 8/6/2020. Claims 1-17, 23 and 32 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200339956A1, Published 10/29/2020.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites, inter alia, “the coating material is….  poly-I-lysine, MaxGel®, or Perlecan.” The® (R in a circle) symbol, recited after the term ‘MaxGel’ is used to denote registered trademarks. Per MPEP 2173.05 (u), if the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). This is because the claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claims 1-7, 9 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015) and Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013); Reference 10 in IDS filed 1/29/2010).

Regarding claim 1, in-part, and claim 3, Bani et al. teach a blood brain barrier model (Abstract; Pg. 2, para. 17) comprising (1) human brain endothelial cells (hBECs), generated from induced pluripotent stem cells (iPSCs) and wherein the iPSCs are generated from human amniotic fluid (AF) cells (Pg. 2, para. 16), (2) human astrocytes, (3) human pericytes and (4) neurons (Pg. 2, para. 26;Pg. 5-6, para. 79). Bani teaches the TEER of the model is between about 400 and 1200 Ω·cm2 (as further in claim 1, claim 15 and as in claim 16) (Pg. 5-6,para. 64-65).
However, Bani fails to teach a 3D (three dimensional) cell growth material within which the cell population is located (as further in claim 1).
Before the effective filing date of the claimed invention, and with regards to claim 2  and claim 4, Urich et al. studied BBB formation in a matrigel based system (Abstract) of human primary (non-immortalized) brain endothelial cells (hpBECs), human brain vascular primary pericytes (hpPs) and human cerebral primary astrocytes (hpAs) (Pg. 7 ‘Methods’). Specifically, to study the role of these cells in BBB assembly (Pg. 6, Col. 1, para. 1), Urich teaches a matrigel experiment in which hpBECs, hpPs and hpAs, all between passage 2 and 4 (as in claim 5) are seeded on a matrigel (as further in claim 1 and as in claim 9) at a ratio of 2:1:1, respectively (as in claim 6  and claim 7) (Pg. 7 ‘Methods’). Urich teaches the matrigel system resembles the complex extracellular environment (Pg. 2, Col. 1, para. 1). Urich teaches culture in a matrigel allows for free cell migration and unhindered cell-cell interactions, thereby supporting directed self-organization stimulated by all three cell types (Pg. 2, Col. 2, para. 1). 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill in the art to combine the teachings of Bani et al., wherein Bani teaches a BBB model generated by co-culturing endothelial cells, pericytes and astrocytes, with the teachings of Urich et al., wherein Urich teaches culture of all three cell types in a Matrigel allowed for unhindered cell-cell interactions, which supported directed self-organization stimulated by all three cell types. That is, one of ordinary skill in the art would have found it prima facie obvious to derive the BBB of Bani using the BBB matrigel assembly method of Urich et al. with a reasonable expectation at arriving at the claimed invention. 
The skilled artisan would have been sufficiently motivated to make such a modification because Urich teaches that is has been established that one of the important determinants of BEC differentiation and functionality is the multicellular local environment within the BBB and particularly the direct interaction with surrounding cells and the extracellular matrix (see Urich at Pg. 1, para. 1).  
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 2
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015) and Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013); Reference 10 in IDS filed 1/29/2010) as applied to claims 1-7, 9 and 15-16  above, and further in view of  Kim et al. (Nat Protoc. 2015 Jul; 10(7): 985–1006.).

The teachings of Bani et al. and Urich et al. are relied upon as detailed above. And although Urich teaches the 3-D cell growth material is a gel, none of Bani et al. or Urich et al. teach the 3-D cell growth material is between about 100-300μm thick (as in claim 8).
Before the effective filing date of the claimed invention, Kim et al. taught a 3D human neural cell culture system (Title).  To account for difficulties in classical biochemical and imaging analyses, Kim teaches using two thickness model. For immunofluorescence (IF) and fluorescence/confocal microscopy, Kim developed thin matrigel layer cultures (~100–300 μm matrigel thickness) (as in claim 8) that could be imaged at high magnification. For biochemical analyses that required higher concentrations of biomolecules, Kim developed thick matrigel layer cultures (~4 mm matrigel thickness) (Fig. 2) (Pg. 986, paragraph bridging Col. 1 and Col. 2; Pg. 996).
When taken with the teachings of Kim et al., one of ordinary skill in the art would have found it prima facie obvious to use a matrigel layer of about ~100–300 μm thickness in the matrigel system of Urich et al. The skilled artisan would have been sufficiently motivated to use matrigel of this thickness in the BBB model of Bani et al. in view of Urich et al. because Bani et al. contemplated assessing the integrity of their BBB model under a microscope (see Bani at Pg. 10, para. 135). 
Accordingly, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 3
Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015) and Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013); Reference 10 in IDS filed 1/29/2010) as applied to claims  1-7, 9 and 15-16 above, and further in view of McGrath et al. (PgPub US20070231887A1, Published 10/4/2007) and Baiguera et al. (Journal of Materials Science: Materials in Medicine volume 21, pages 1353–1362 (2010)).
The teachings of Bani et al. and Urich et al. are relied upon as detailed above. And although Urich teaches the 3-D cell growth material is a gel, none of Bani et al. or Urich et al. teach the 3-D cell growth material is a scaffold (as in claim 9, in the alternative). 
Before the effective filing date, McGrath et al. taught a scaffold (as in claim 9, in the alternative) for culturing two or more cells in a single chamber (Pg. 6, para. 75). McGrath teaches the three-dimensional scaffold mimics the natural extracellular matrix and provided ample surface area to allow cell to cell interaction at a tissue-like cell density that occurs in native tissues. In one embodiment, McGrath teaches the scaffold is used to stimulate a blood brain barrier by co-culturing cerebral endothelial cells and astrocytes (Pg. 7, para. 91-92). Further, McGrath teaches the scaffolding essentially has a porous structure, having  a pore size in the range of from about 15 microns to about 1000 microns (as in claim 10)  (Pg. 6, para. 77). In one embodiment, McGrath teaches the scaffold consists of fibers and is coated with an extracellular matrix or matrices, such as fibronectin (as in claim 12 and claim 13) (Pg. 6, para. 76).  
However, none of Bani et al., Urich et al., or McGrath et al., teach the scaffold comprises a porosity of over 90% (as in claim 11).
Before the effective filing date of the claimed invention Baiguera et al. taught electrospinning is an efficient and cost-effective methodology for the production of polymeric fibers whose diameters range from microns down to nanometers. Baiguera adds that the great versatility of electrospinning process allows to fabricate made-on-purpose mats with selected biological and mechanical features (Pg. 1353, paragraph bridging Col. 1 and Col. 2). Towards this end, Baiguera evaluated the potential use of electrospun poly(ε-caprolactone) (PCL) micrometric and/or sub-micrometric fibrous membranes for rat hippocampal astrocyte (HA) and rat cerebro-microvascular endothelial cell (CEC) cultures. Both mats supported cell adhesion, proliferation, cellular phenotype and spreading (Abstract). The estimated porosity for all mats was around 90% (as in claim 11) (Pg. 1356, Col. 2, para. 1). It is noted that although Baiguera teaches “around 90%” and not “over 90%, as claimed, per MPEP 2144.05, generally, differences in concentration or temperature- or in this case porosity- will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  Continuing, Baiguera teaches microfibrous mats allowed cellular infiltration, while both HAs and CECs were unable to migrate within the sub-micrometric fibrous mat, leaving an acellularized inner region (paragraph bridging Pg. 1357 and 1358). This finding was correlated to the presence of larger voids within electrospun PCL microfibrous mats, suggesting that the morphology should be accurately selected for the realization of a cell environment-mimicking mat. Based on their results, Baiguera teaches the proper fiber architecture can be regarded as a crucial issue to be considered in order to deal with suitable polymeric mats tailored for specific in vitro application.
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Bani et al. in view of Urich et al., wherein the combination teaches culturing endothelial cells, astrocytes and pericytes in a matrigel to form a BBB model, with the teachings of McGrath et al., wherein McGrath teaches use of 3D scaffold mimics the natural extracellular matrix and provided ample surface area to allow cell to cell interaction at a tissue-like cell density that occurs in a blood brain barrier, with a reasonable expectation of arriving at the claimed invention
That is, one of ordinary skill in the art would have found it prima facie obvious to substitute the matrigel support for a scaffold support because McGrath teaches scaffolds mimic the natural extracellular matrix found in tissues such as the blood brain barrier. Moreover, the skill artisan would have found it prima facie obvious to use a scaffold with about 90% porosity because, according to Baiguera et al., a micrometric fibrous scaffold supported cell adhesion, proliferation, cellular phenotype, spreading and allowed for cellular infiltration into the scaffold. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 4
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015), Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013); Reference 10 in IDS filed 1/29/2010), McGrath et al. (PgPub US20070231887A1, Published 10/4/2007), Baiguera et al. (Journal of Materials Science: Materials in Medicine volume 21, pages 1353–1362 (2010)) as applied to claims 1-7, 9-10, 12-13 and 15-16 above (Prior Art Rejection 3), and further in view of Yucel et al. (Biomacromolecules 2010, 11, 12, 3584–3591).

The teachings of Bani et al., Urich et al., McGrath et al. and Baiguera et al. are relied upon as detailed above. And although McGrath teaches the scaffold is coated with an extracellular matrix, such as fibronectin, none of Bani et al., Urich et al., McGrath et al. and Baiguera et al. teach the concentration of the coating is between 1-20 μg/cm2.
Before the effective filing date of the claimed invention, Yucel et al. taught a microfibrous polymer scaffold suitable for neural tissue engineering (Abstract). Specifically, Yucel teaches for cell attachment the scaffolds were coated with fibronectin (5 μg/cm2) (s in claim 14). And after drying, the scaffolds were seeded with neural stem cells and astrocytes. Yucel teaches, compared to non-coated substrates, the cells attached well to fibronectin coated scaffolds (Pg. 3585, Col. 2 ‘2.3 Seeding of NSCs on Films and the Mats’).
When taken with the teachings of Bani et al. in view of  Urich et al., McGrath et al. and Baiguera et al., wherein the combination teaches a scaffold based BBB model, one of ordinary skill in the art would have found it prima facie obvious to coat the scaffold with fibronectin at a concentration of 5 μg/cm2. The skilled artisan would have found it prima facie obvious to make such a modification because Yucel teaches cells were able to adhere to a microfibrous scaffold when said scaffold was coated with fibronectin at a concentration of 5 μg/cm2.
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 5
Claims 17 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015) and Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013); Reference 10 in IDS filed 1/29/2010) as applied to claims 1-7, 9 and 15-16 above, and further in view of Di Cagno et al. (PgPub 20180031465A1, Filed 11/17/2015).
The teachings of Bani et al. and Urich et al. are relied upon as detailed above. And although Bani in view of Urich teach the structure of claim 1, neither Bani et al. nor Urich et al. teach a container comprising the structure of claim 1, wherein the structure separates a first chamber located on a first side of the structure and a second chamber located on a second side of the structure; and wherein the first chamber contains a first liquid in contact with the first side of the structure, and the second chamber contains a second liquid in contact with the second side of the structure (as in claim 17) or a method of investigating the permeability of the blood brain barrier (as in claim 32).
Before the effective filed date of the claimed invention, and with regards to claim 17 and claim 32, Di Cagno et al. teaches a blood brain barrier assembly, for determining and measuring the permeability (Pg. 2, para. 17) of one or more drug candidates (i.e. test molecule (Pg. 4, para. 69) across a blood brain barrier (Pg. 4, para. 68), the barrier assembly comprising: a donor compartment (i.e. first chamber) for adding the drug candidate; an acceptor compartment (i.e. second chamber) for accepting the drug upon permeation across a barrier; and wherein the blood brain barrier separates the donor compartment and acceptor compartment (Fig. 1; Pg. 2, para. 29-32) and wherein both compartments are loaded with a liquid (Pg. 4, para. 58). Note that the breadth of claim 17 embraces a first and second liquid being the same liquid.   
When taken with the teachings of Bani et al. in view of  Urich et al.,  wherein the combination teaches culturing endothelial cells, astrocytes and pericytes in a Matrigel to form a BBB model, one of ordinary skill in the art would have found it prima facie obvious to place the BBB model of Bani et al. in view of Urich et al. in the chamber of Di Cagno et al. with a reasonable expectation of arriving at the claimed invention. The skilled artisan would have been sufficiently motivated to make such a modification because Di Cagno provides a simple means of drug screening, a use of the BBB model that was contemplated by Bani (see Bani at Pg.13, para. 168).  

Prior Art Rejection 6
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bani et al. (PgPub US20170362584A1, Filed 12/9/2015) and Urich et al. (Scientific Reports volume 3, Article number: 1500 (2013)) as applied to claims 1-7, 9 and 15-16 above, and further in view of Cucullo et al. (BMC Neurosci. 2011; 12: 40.).

The teachings of Bani et al. and Urich et al. are relied upon as detailed above. And although Bani teaches a blood brain barrier model comprising endothelial cells, astrocytes and pericytes neither  Bani et al. nor Urich et al.  teach culturing the endothelial cells, astrocytes and pericytes under shear stress (as in claim 23).
Before the effective filing date of the claimed invention, Cucullo et al. taught one of the most important and often neglected physiological stimuli contributing to the differentiation of vascular endothelial cells (ECs) into a blood-brain barrier (BBB) phenotype is shear stress (SS) (Abstract). Particularly, Cucullo teaches a plethora of highly specialized functions sets apart the BBB endothelium from that of other vascular beds. And while the physiological environment is certainly responsible for the differentiation of these endothelial cells into a BBB phenotype, the mechanisms involved are not fully understood. The surrounding cellular elements (e.g., astrocytes) by means of trophic stimuli (some still unknown) are crucially important for the EC differentiation however, there is an underestimated and poorly understood mechanical stimuli that also plays a major role in this process, such as the exposure to shear stress (SS). SS is a tangential force generated by flow across the apical surface of vascular endothelium. In this study, Cucullo show results that suggest that the exposure to a capillary level laminar shear stress on favors EC differentiation into a BBB phenotype (as in claim 23) (Pg. 2, Col. 1, last paragraph; Pg. 11, Col. 1, para. 3).
When taken with the teachings of Bani et al. in view of  Urich et al.,  wherein the combination teaches culturing endothelial cells, astrocytes and pericytes in a Matrigel to form a BBB model, one of ordinary skill in the art would have found it prima facie obvious to subject the BBB model to a shear stress force, as taught by Cucullo et al. with a reasonable expectation of arriving at the claimed invention. The skilled artisan would have found it prima facie obvious to make this modification because Cucullo teaches exposure to a capillary level laminar shear stress on favors endothelial cell differentiation into a BBB phenotype.
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
 
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632